Title: From George Washington to Sarah Bomford, 6 January 1790
From: Bomford, Sarah
To: Washington, George


          
            Madam,
            New York, January 6th 1790.
          
          In answer to your letter of the 23rd of August last, which came to my hands but a few days ago, I must observe that, from the year 1775. to the close of the war with great Britain, my public duties totally precluded me from attending to any kind of private business whatever, and from the latter period to the time of my entering again into public life, I was occasionally so much engaged in correspondencies, and other matters consequent on the station which I had held, that, with the greatest industry I could not find time to pay that attention to my own private affairs which they required.
          
          Under these circumstances I had it not in my power to attend particularly to the affairs of Mrs Savage, and, of course, have not that knowledge of the situation of them that Mr Fairfax has, to whom I have transmitted your letter with a request, and not doubting, that he will give it the attention which it deserves, and which the situation of Mrs Savage’s affairs will admit of—And I must request that in future you will correspond with him upon this business. I am Madam, Your most obedient Servant
          
            G. Washington.
          
        